Exhibit 10.12

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

Amended and Restated Employment Agreement (the “Agreement”) made as of March 14,
2006, by and between 24/7 Real Media, Inc., a Delaware corporation, with its
principal place of business at 132 W.31st Street, 9th Floor, New York, New York
10001 (the “Company”), and David J. Moore (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Executive are parties to an Employment Agreement (the
“Prior Agreement”), pursuant to which the Company employed Executive as its
Chief Executive Officer, and Executive agreed to serve in such capacity; and

 

WHEREAS, the Company and Executive now desire to amend and restate the Prior
Agreement in its entirety.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Company and Executive
agree as follows:

 

1.             EMPLOYMENT.

 

(a)           The Company hereby agrees to employ Executive, and Executive
agrees to be employed by the Company, on the terms and conditions herein
contained as its Chief Executive Officer. Executive shall report directly to the
Company’s Board of Directors (the “Board”) and shall have such duties, authority
and responsibilities commensurate with Executive’s position for similarly sized
companies in the industry.

 

(b)           Executive shall devote all of his business time, energy, skill and
efforts to the performance of his duties hereunder and shall faithfully and
diligently serve the Company. The foregoing shall not prevent Executive from
participating in not-for-profit activities or from managing his passive personal
investments or from providing incidental assistance to family members on matters
of family business or, subject to the approval of the Company, from serving on
the boards of directors of other entities, provided that these activities do not
materially interfere with Executive’s obligations hereunder.

 

(c)           Upon the request of the Board, Executive shall also serve as a
director or officer of subsidiaries in positions commensurate with his position
with the Company without additional compensation. If any compensation is paid
Executive by such subsidiaries, they shall be a credit against amounts due
hereunder.

 

1

--------------------------------------------------------------------------------


 

2.             TERM OF EMPLOYMENT.

 

(a)           Except for earlier termination as provided in Section 7 hereof or
as extended in this Section 2, Executive’s employment under this Agreement (the
“Employment Term”) shall commence on the date hereof (the “Commencement Date”)
and continue until terminated by either party pursuant to Section 7 hereof.

 

(b)           Notwithstanding anything else herein, the provisions of Sections 8
and 9 hereof shall survive and remain in effect notwithstanding the termination
of the Employment Term or a breach by the Company or Executive of this Agreement
or any of its terms.

 

3.             COMPENSATION.

 

(a)           As compensation for his services under this Agreement, the Company
shall pay Executive the base salary (the “Base Salary”) and the target bonuses
(the “Target Bonuses”) set forth on Exhibit A. Payment of the Base Salary shall
be made in equal installments twice a month. Payment of the Target Bonuses shall
be as specified on Exhibit A.

 

(b)           The Base Salary and Target Bonuses set forth on Exhibit A shall be
deemed to be amended and restated by any final determination regarding
Executive’s compensation that is set forth in the official minutes of the
Compensation Committee of the Board.

 

4.             BENEFITS AND FRINGES.

 

(a)           During the Employment Term, Executive shall be entitled to such
benefits and fringes, if any, as are generally provided from time to time by the
Company to its executive officers, including pension, retirement, savings,
welfare (including life and health insurance) and other employee benefit plans
and arrangements.

 

(b)           Except as otherwise specifically provided herein, the Executive
shall be responsible for the tax consequences of all benefits and fringes.

 

5.             EXPENSES. The Company shall reimburse Executive in accordance
with its expense reimbursement policy as in effect from time to time for all
reasonable expenses incurred by Executive in connection with the performance of
his duties under this Agreement upon the presentation by Executive of an
itemized account of such expenses and appropriate receipts and otherwise in
compliance with such rules relating thereto as the Company may, from time to
time, adopt.

 

6.             VACATION. During the Employment Term, Executive shall be entitled
to four weeks of paid vacation per calendar year.

 

2

--------------------------------------------------------------------------------


 

7.             TERMINATION.

 

(a)           Executive’s employment under this Agreement and the Employment
Term shall terminate upon any of the following events:

 

(i)            Automatically on the date of Executive’s death;

 

(ii)           Upon written notice given by the Company to Executive if
Executive is unable to substantially perform his material duties hereunder for
one hundred eighty (180) continuous days during any period of three hundred
sixty (360) consecutive days by reason of physical or mental incapacity;

 

(iii)          Upon written notice by the Company to Executive for Cause.
“Cause” shall mean (a) Executive being convicted of (or pleading nolo contendere
to) a felony (other than a traffic violation) or a crime involving fraud,
misappropriation, or embezzlement; (b) refusal of the Executive to attempt to
properly perform his obligations under this Agreement, or follow any direction
of the Board consistent with this Agreement, which in either case is not
remedied within ten (10) business days after receipt by Executive of written
notice from the Company specifying the details thereof; provided, that, the
refusal to follow a direction shall not be Cause if Executive in good faith
reasonably believes that such direction is not legal, ethical or moral and
promptly notifies the Board in writing of such belief; (c) Executive’s gross
negligence with regard to his duties or willful misconduct with regard to the
business, assets or employees of the Company that is materially injurious to the
financial condition or business reputation of the Company; or (d) any other
breach by Executive of a material provision of this Agreement that remains
uncured for twenty (20) business days after written notice thereof is given to
Executive or such longer period as may reasonably be required to remedy the
default, provided that Executive endeavors in good faith to remedy the default;

 

(iv)          Upon 30 days’ written notice by the Company without Cause; or

 

(v)           Upon not less than 30 days’ written notice by the Executive.

 

(b)           Upon termination of the Employment Term, Executive shall be
promptly paid any unpaid salary and accrued vacation through his date of
termination and reimbursement for any expenses incurred in connection with the
official business of the Company prior to his date of termination which he would
be otherwise entitled to reimbursement for in accordance with the Company’s
policies on the reimbursement of business expenses and any benefits or amounts
under any benefit or equity plan in accordance with the terms of said plan and
any fringe benefits due for the period prior to such termination. In addition,
he shall be paid any declared, but unpaid, bonus.

 

3

--------------------------------------------------------------------------------


 

(c)           If Executive’s termination is pursuant to subsection (a)(i) above,
Executive’s Beneficiary (as defined in the next sentence) shall continue to
receive payments of Executive’s Base Salary, at the same time such amounts would
have been paid if Executive was still an employee of the Company for a period of
two (2) years following Executive’s death. For purposes of this provision,
Executive’s Beneficiary shall be Executive’s spouse; if Executive is not married
on his date of death, Executive’s children, per stirpes; and otherwise,
Executive’s estate.

 

(d)           If Executive’s termination is pursuant to subsection (a)(ii)
above, Executive shall be entitled to receive an amount equal to two (2) years’
of Executive’s Base salary, in one lump sum payment, less any amounts actually
received by him pursuant to long-term disability coverage, if any, provided for
by the Company for the matching pay period. After such two (2) years, Executive
shall only be entitled to any amounts due him under the long-term disability
coverage, if any.

 

(e)           If Executive’s termination is pursuant to subsection (a)(iv)
above, Executive shall receive:

 

(i)            for one year following the termination of Executive’s employment,
at the same time as it would have been paid if he were an employee of the
Company, his Base Salary;

 

(ii)           continued medical and dental coverage for a period of one year
following termination of Executive’s employment; and,

 

(iii)          a prorated portion of his Target Bonuses for the year of
termination, reduced by amounts already paid, plus a lump-sum payment equal to
50% the total Target Bonuses for the full-year in which termination occurs.

 

(f)            All amounts payable pursuant to this Section 7 shall be subject
to required withholding. The Company shall have no other obligations to
Executive as a result of his termination.

 

8.             CONFIDENTIAL INFORMATION AND NON-COMPETITION. Executive has
entered into a Non-Competition and Non-Disclosure and Developments Agreement,
dated March [  ], 2006, which agreement is set forth on Exhibit B and is made a
part hereof as though fully set forth herein.

 

9.             INDEMNIFICATION. During the Employment Term and thereafter, the
Company shall defend Executive to the fullest extent permitted by law against
any claims, demands, suits or actions, and indemnify Executive to the fullest
extent permitted by law against any judgments, fines, amounts paid in settlement
and reasonable expenses (including attorneys’ fees), and advance amounts
necessary to pay the foregoing at the earliest time and to the fullest extent
permitted by law, in connection with any claim, action or proceeding (whether
civil or criminal) against Executive (other than a claim brought by the Company)
as a result of Executive serving as an officer, director or employee of the
Company or in any capacity at the request of the Company, in or with regard to
any other entity, employee benefit plan or enterprise. This duty to

 

4

--------------------------------------------------------------------------------


 

defend and indemnify shall be in addition to, and not in lieu of, any other
defense and indemnification rights. Executive shall be entitled to pursuant to
the Company’s Certificate of Incorporation or By-laws or otherwise. Following
Executive’s termination of employment, the Company shall continue to cover
Executive under the Company’s directors and officers insurance for the period
during which Executive may be subject to potential liability for any claim,
action or proceeding (whether civil or criminal) as a result of his service as
an officer or director of the Company or in any capacity at the request of the
Company, at the highest level then maintained for any then current or former
officer or director.

 

10.          EXECUTIVE REPRESENTATION. Executive represents and warrants that he
is not limited under any contractual or other provision from entering into this
Agreement and performing his obligations hereunder.

 

11.          ENTIRE AGREEMENT; MODIFICATION. This Agreement constitutes the full
and complete understanding of the parties hereto and will supersede all prior
agreements and understandings, oral or written, with respect to the subject
matter hereof. Each party to this Agreement acknowledges that no
representations, inducements, promises or agreements, oral or otherwise, have
been made by either party, or anyone acting on behalf of either party, which are
not embodied herein and that no other agreement, statement or promise not
contained in this Agreement shall be valid or binding. This Agreement may not be
modified or amended except by an instrument in writing signed by the party
against whom or which enforcement may be sought.

 

12.          SEVERABILITY. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.

 

13.          WAIVER OF BREACH. The waiver by any party of a breach of any
provisions of this Agreement, which waiver must be in writing to be effective,
shall not operate as or be construed as a waiver of any subsequent breach.

 

14.          NOTICES. All notices hereunder shall be in writing and shall be
deemed to have been duly given when delivered by hand, or one (1) day after
sending by United States Postal Service express mail or other “overnight mail
service,” or three (3) days after sending by certified or registered mail,
postage prepaid, return receipt requested. Notice shall be sent as follows:  if
to Executive, to his home address as listed in the Company’s records; and if to
the Company, at its office as set forth at the head of this Agreement. Either
party may change the notice address by notice given as aforesaid.

 

15.          ASSIGNABILITY; BINDING EFFECT. This Agreement shall be binding upon
and inure to the benefit of Executive and Executive’s legal representatives,
heirs and distributees, and shall be binding upon and inure to the benefit of
the Company, its successors and assigns. This Agreement may not be assigned by
Executive. This Agreement may not be assigned by the Company except in
connection with a merger or a sale by the

 

5

--------------------------------------------------------------------------------


 

Company of all or substantially all of its assets, and then only provided that
the assignee specifically assumes in writing all of the Company’s obligations
hereunder.

 

16.          ARBITRATION. Any dispute or controversy arising under or in
connection with this Agreement, other than injunctive relief under Section 8
(provided that Executive may initiate an arbitration proceeding to recover legal
fees in connection with such injunctive activities under the last sentence of
this Section 16) shall be settled exclusively by arbitration, conducted before a
panel of three (3) arbitrators in New York, New York, in accordance with the
rules of the American Arbitration Association then in effect, and judgment may
be entered on the arbitrators’ award in any court having jurisdiction. The
decision of the arbitrators shall be final and binding on the parties. The
parties shall equally divide all costs of the American Arbitration Association
and the arbitrators, except that the arbitrators shall direct the Company to
reimburse Executive’s portion of the cost on the same basis as set forth in the
next sentence with regard to legal fees. Each party shall bear its own legal
fees in any dispute except that, in the event the Executive prevails on any
material issue, the arbitrators shall award the Executive his legal fees
attributable to all matters other than frivolous positions taken by the
Executive (as determined by the arbitrators).

 

17.          GOVERNING LAW. All issues pertaining to the validity, construction,
execution and performance of this Agreement shall be construed and governed in
accordance with the laws of the State of New York, without giving effect to the
conflict or choice of law provisions thereof.

 

18.          HEADINGS. The headings in this Agreement are intended solely for
convenience or reference and shall be given no effect in the construction or
interpretation of this Agreement.

 

19.          COUNTERPARTS. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

[Remainder of this page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and Executive has hereunto set his hand as of the date first set forth above.

 

 

 

24/7 REAL MEDIA, INC.

 

 

 

By:

 

/s/ Jonathan K. Hsu

 

 

Jonathan K. Hsu

 

Executive Vice President and
Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ David J. Moore

 

 

 

 

 

David J. Moore

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BASE SALARY:

The Company shall pay Executive a base salary at a rate of $300,000.00 per annum
(the “Base Salary”). Annual increases in Base Salary shall be at least 3.0%,
effective the first day of each calendar year.

 

TARGET BONUSES:

 

The total amount of the target bonuses set forth in this Exhibit A shall not be
decreased from year to year; provided, that, target bonus levels and the factors
on which they are payable may be adjusted from year to year by agreement of the
parties hereto to reflect the Company’s new budget for each year.

 

REVENUE BONUS

Executive has a target revenue bonus compensation of $133,333.33 (“Target
Revenue Bonus”) during FY2006. The quarterly revenue bonus (“Quarterly Revenue
Bonus”) will be determined by the following formula:

 

Actual Company

 

 

 

 

 

 

 

 

Quarterly Revenue

 

X

 

Target Revenue Bonus

 

=

 

Quarterly Revenue Bonus

Annual Company

 

Revenue Goal

 

 

 

 

 

 

 

 

 

The Quarterly Revenue Bonus shall be paid quarterly, within 45 days after the
end of each quarter.

 

GROSS PROFIT BONUS

Executive has a target gross profit bonus compensation of $133,333.33 (“Target
Gross Profit Bonus”) during FY2006. The quarterly gross profit bonus (“Quarterly
Gross Profit Bonus”) will be determined by the following formula:

 

Actual Company

 

 

 

 

 

 

 

 

Quarterly Gross Profit

 

X

 

Target Gross Profit Bonus

 

=

 

Quarterly Gross Profit Bonus

Annual Company

 

Gross Profit Goal

 

 

 

 

 

 

 

 

 

The Quarterly Gross Profit Bonus shall be paid quarterly, within 45 days after
the end of each quarter.

 

A-I

--------------------------------------------------------------------------------


 

EBITA BONUS

Executive has a target EBITDA bonus compensation of $133,333.33 (“Target EBITDA
Bonus”) during FY2006. The annual EBITDA bonus (“Annual EBITDA Bonus”) will be
determined by the following formula:

 

Actual Company

 

 

 

 

 

 

 

 

Annual EBITDA

 

X

 

Target EBITDA Bonus

 

=

 

Annual EBITDA Bonus

Annual Company

 

EBITDA Goal

 

 

 

 

 

 

 

 

 

EBITDA Percentage is defined as Actual Company Annual EBITDA divided by Annual
Company EBITDA Goal. If the EBITDA Percentage is above 120%, Executive will be
paid the Target EBITDA Bonus multiplied by 120%. No bonus will be paid if the
EBITDA Percentage is less than 80%. The Annual EBITDA Bonus shall be paid
annually, upon completion of the annual company audit.

 

A-II

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NON-COMPETITION

AND

NON-DISCLOSURE AND DEVELOPMENTS AGREEMENT

 

NON-COMPETITION AND NON-DISCLOSURE AND DEVELOPMENTS AGREEMENT (the “Agreement”)
dated March [   ], 2006 between 24/7 Real Media, Inc., a Delaware corporation
(the “Company”), with a place of business at 132 W.31st Street, 9th Floor, New
York, NY 10001, and David J. Moore (“Executive”).

 

WHEREAS, the Company sells Internet advertising on behalf of affiliated Web
sites and offers email and customer management services (the “Business”); and

 

WHEREAS, the Company has developed certain proprietary information in the course
of growing its Business; and

 

WHEREAS, Executive acknowledges the proprietary nature of the Company’s
information and recognizes that Company would be irreparably damaged if
Executive were to disclose or make unauthorized use of any proprietary
information; and

 

WHEREAS, Executive desires to continue to work for the Company.

 

NOW, THEREFORE, in consideration of the continuation of Executive’s employment
with the Company and the compensation and other benefits Executive will continue
to receive as an employee, it is agreed as follows:

 

1.             Non-Competition and Confidential Information:

 

1.1          Executive understands and agrees that the Company has in the past
and will in the future, continue to expend large sums of money, and apply its
unique and special “know-how”, and has in the past and will continue in the
future, to devote a great effort in building an effective organization by
utilization of unique and effective management, sales, service, marketing,
finance, and other corporate techniques. Executive further understands and
agrees that the Company has gained a unique reputation for its ability to
solicit, market, sell, and service high visibility Internet and Web-commerce
accounts and that this reputation is a major factor in bringing about the sales
of the same and accounts for the continued success of the Company in the complex
and evolving Business in which the is Company engaged.

 

1.2          Executive understands, admits, and agrees that he will necessarily
become privy to relationships with other employees of the Company, the Company’s
customers, customer lists, advertisers, advertiser lists, confidential plans and
structures, and other confidential

 

B-I

--------------------------------------------------------------------------------


 

information and trade secrets, and that, to the extent Executive is directly or
indirectly involved in the marketing or sales aspect of the Company’s Business,
he will necessarily establish a unique and strong personal and professional
relationship with the Company’s customers during the term of this Agreement, and
that the aforesaid information and other information obtained as to customers’
and advertisers’ methods of doing business, specifications of customers’ and
advertisers’ advertising requirements and capacities, the time, places and other
details of when, where, and how to contact and best serve customers and
advertisers, customers’ and advertisers’ bias and prejudice as to various
services, information as to other employees or third parties who influence
decisions, and the extensive and frequent customer and advertiser contact in the
personal relationship acquired with customer and advertiser, all constitute
legitimate and protectable business interests of the Company, and are now, and
even though same may be enhanced by Executive, will continue to be extremely
confidential information and thereby exclusive property of the Company.
Executive agrees that he will hold in strictest confidence and not use for his
own benefit, or the benefit of any third party, any such confidential
information.

 

1.3          Executive acknowledges, admits and agrees that the Company has a
legitimate business interest and right in prohibiting Executive from soliciting
or enticing customers or advertisers of the Company after termination of
Executive’s relationship with the Company, and the restrictions, limitations,
and covenants made by Executive herein, specifically within this Section 1, are
reasonable and valid and should be strictly enforced and upheld by any court of
competent jurisdiction.

 

1.4          Executive further understands and agrees that all customers of the
Business at the time of the signing of this Agreement and all such customers of
the Company during the term of his employment and during the term of this
Agreement, are the exclusive customers of the Company and not those of
Executive.

 

1.5          Executive therefore agrees that, in consideration of the
continuation of Executive’s employment and the compensation Executive will
continue to receive as an employee, the sufficiency of which consideration is
hereby acknowledged, until the earlier of five (5) years from the date hereof or
one (1) year after the effective date of termination of Executive’s employment
with the Company (the “Non-Competition Period”), Executive absolutely and
unconditionally agrees that he will not directly or indirectly, either for his
own account or for the benefit of any person, firm or corporation, engage in any
business that is competitive with the Business.

 

1.6          Executive agrees that during the Non-Competition Period, Executive
shall not discuss or accept any relationship as a sales or marketing
representative, consultant, director, manager, officer, executive, or other
employee, or representative with any person, firm or corporation which during
the term of this Agreement was or is engaged in business activities which are
competitive to the Business, except for any such relationship that would not in
any way involve or relate to such activities or businesses.

 

B-II

--------------------------------------------------------------------------------


 

1.7          During the Non-Competition Period, Executive shall not directly or
indirectly own or be a shareholder, partner of, or otherwise participate in any
company that is engaged in business activities that are competitive to the
Business. Notwithstanding, the above, Executive may hold up to a five percent
(5%) interest in any such publicly held or traded company and shall have an
unlimited right to invest in any mutual fund which is publicly traded or managed
by a major financial institution.

 

1.8          During the Non-Competition Period, Executive agrees to refrain from
knowingly, directly or indirectly, soliciting the Company’s employees or
independent agents so as to induce them to leave their employment or
relationship with the Company.

 

1.9          During the Non-Competition Period, Executive shall inform any
prospective new employer or associate prior to accepting any employment or any
business relationship of the existence of this Agreement or provide same with a
copy of this Agreement.

 

1.10        In the event any covenant made in this Agreement shall be more
restrictive than permitted by applicable law, it shall be limited to the extent
which is so permitted. Nothing in this Agreement shall be construed as
preventing the Company from pursuing any and all other remedies available to it
for the breach or threatened breach of covenants made in this Agreement,
including recovery of money damages or temporary or permanent injunctive relief.
Accordingly, Executive acknowledges that the remedy at law for breach of the
provisions of this agreement may be inadequate and that, in addition to any
other remedy the Company may have, it shall be entitled to an injunction
restraining any breach or threatened breach, without any bond or other security
being required and without the necessity of showing actual damages.

 

2.             Executive Work Product

 

2.1          During the term of Executive’s employment with the Company,
Executive agrees to work exclusively for the Company.

 

2.2          Executive agrees to disclose promptly to the Company all ideas,
inventions, discoveries, improvements, designs, formulae, processes, production
methods and technological innovations (“Intellectual Property”), whether or not
patentable, which he may conceive or make, alone or with others, during his
employment with the Company, whether or not during working hours, and which
directly or indirectly:

 

2.2.1       relate to the Business of the Company; or

 

2.2.2       are based on or derived from his knowledge of the actual or planned
business activities of the Company; or

 

2.2.3       are aided by the use of materials, facilities or information
belonging to the Company.

 

B-III

--------------------------------------------------------------------------------


 

2.3          Executive agrees to assign to the Company (and to bind his heirs,
executors and administrators, to assign) all Intellectual Property covered by
Section 2.2 of this Agreement.

 

2.4          Without further compensation, but at the Company’s expense,
Executive agrees to give all testimony and execute all patent applications,
rights of priority, assignments and other documents, and in general do all
lawful things requested of the Executive by the Company to enable the Company to
obtain, maintain and enforce its rights to such Intellectual Property.

 

2.5          Executive also recognizes that any Intellectual Property of the
type covered by Section 2.2 of this Agreement which is conceived or made by the
Executive within one year of the termination of his employment with the Company
is likely to have been conceived in significant part in the course of his
employment with the Company. Accordingly, Executive agrees that any such
Intellectual Property shall be presumed to have been conceived in the course of
his employment with the Company unless and until Executive establishes the
contrary by clear and convincing evidence.

 

3.             Representations and Warranties by Executive.

 

Executive represents and warrants to the Company that:

 

3.1          this Agreement is valid and binding upon and enforceable against
him in accordance with its terms;

 

3.2          he is not bound by or subject to any contractual or other
obligation or any law that would be violated by his execution or performance of
this Agreement; and

 

3.3          he is not the subject of any pending or, to the best of his
knowledge, threatened, claim, action, judgment, order, or investigation that
could adversely affect his ability to perform his obligations under this
Agreement.

 

4.             Notices. All notices or other communications hereunder shall be
in writing and shall be deemed to have been duly given when delivered by hand,
or one (1) day after sending by United States Postal Service express mail or
other “overnight mail service,” or three (3) days after sending by certified or
registered mail, postage prepaid, return receipt requested, to the parties at
the addresses set forth below (or at such other address as a party may specify
by notice to the other in accordance with this provision):

 

4.1          If to Executive, to his home address as listed in the Company’s
records.

 

B-IV

--------------------------------------------------------------------------------


 

4.2                               If to the Company:

 

24/7 Media Real, Inc.

132 W.31st Street, 9th Floor

New York, NY 10001

Attention: General Counsel

 

5.             Miscellaneous.

 

5.1          This Agreement may not be changed or terminated orally.

 

5.2          Executive may not assign any of his rights or delegate any of his
duties under this Agreement. The Company may assign any or all of its rights
under this Agreement to any subsequent owner of the Company’s business, and the
assignee shall have the right to enforce this Agreement to the same extent as
the Company.

 

5.3          No waiver of any term or condition of this Agreement shall be
deemed to be a waiver of any subsequent breach of that term or condition or any
breach of any other term or condition of this Agreement. Any waiver must be in
writing.

 

5.4          This Agreement does not give Executive any rights to employment by
the Company and, unless otherwise provided in a separate writing executed by an
officer of the Company and the Executive, the Executive’s employment at the
Company shall be at will by both Executive and the Company.

 

5.5          If any provision of this Agreement would be deemed invalid or
unenforceable for any reason, including, without limitation, because of its
geographic or business scope or duration, such provision shall be construed in
such a way as to make it valid and enforceable to the maximum extent possible.
Any invalidity or unenforceability of any provision in this Agreement shall not
affect or render invalid or unenforceable any other provision of this Agreement
or any other Agreement or instrument.

 

5.6          This Agreement shall be governed by and construed in accordance
with the laws of the state of New York, without giving effect to the conflict or
choice of law provisions thereof.

 

B-V

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and Executive has hereunto set his hand as of the date first set forth above.

 

 

 

24/7 Real Media, Inc.

 

 

 

 

 

By:

 

/s/ Jonathan K. Hsu

 

 

Jonathan K. Hsu

 

Executive Vice President and
Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

/s/ David J. Moore

 

 

 

 

David J. Moore

 

B-VI

--------------------------------------------------------------------------------